DETAILED ACTION
Claim Status
Claims 1-20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Carl Sanders on 07/18/2022.

The application has been amended as follows:
Please amend Claim 1 to recite the following:
“A method for relocating a conference participant’s video stream during a network conference, the method comprising:
generating and transmitting, by a first conference participant device, a video stream comprising a background of the first conference participant device;
receiving, at the first conference participant device, video streams from one or more additional conference participant devices;
identifying a video stream of a selected conference participant;
transmitting a request to the selected conference participant’s device to remove a background from the video stream of the selected conference participant’s device to generate a modified video stream;
receiving, at the first conference participant device, the modified video stream from the selected conference participant’s device;
relocating¸ by the first conference participant device, the modified video stream within the background, wherein the operation of relocating comprises adjusting at least one of position, size, aspect ratio, and rotation of the modified video stream within the background of the first conference participant; and
transmitting¸ by the first conference participant device, an instruction for relocating the modified video stream within the background of the first conference participant.”

Please cancel Claim 4.

Please amend Claim 9 to recite the following:
“A host apparatus for relocating a conference participant during a network conference, the apparatus comprising:
a transceiver configured to transmit and receive information with conference participants during a network conference; and
a processor configured to:
generate and transmit a host video stream that includes a host background;
receive an identification of a participant video stream associated with a selected conference participant;
receive the participant video stream associated with the selected conference participant;
transmit a request to remove a background from the participant video stream to generate a modified video stream;
receive the modified video stream;
relocate the modified video stream within the host background, wherein the operation of relocating comprises adjusting at least one of position, size, aspect ratio, and rotation of the modified video stream within the host background; and
transmit an instruction for relocating the modified video stream within the host background.”

Please cancel Claim 12.

Please amend Claim 16 to recite the following:
“A non-transitory computer readable medium on which are stored program instructions that, when executed by one or more processors, cause the one or more processors to perform operations of:
generating and transmitting, by a first conference participant device, a video stream comprising a background of the first conference participant device;
receiving, at the first conference participant device, video streams from one or more conference participant devices;
identifying a video stream of a selected conference participant;
transmitting a request to a participant device associated with the selected conference participant to remove a background from the video stream of the selected conference participant to generate a modified video stream;
receiving, at the first conference participant device, the modified video stream from the participant device associated with the selected conference participant;
relocating, by the first conference participant device, the modified video stream in the background, wherein the operation of relocating comprises adjusting at least one of position, size, aspect ratio, and rotation of the modified video stream within the background of the first conference participant; and
transmitting, by the first conference participant device, an instruction for relocating the modified video stream within the background of the first conference participant.”

Please cancel Claim 18.

Allowable Subject Matter
Claims 1-3, 5-11, 13-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Microsoft Teams (Kent, Redmond and Ray) teaches conference host can selecting Together mode from Options menu. Participants joins the host using Host set background under Together Mode.
Leske (US 20160210998 A1) teaches technique can include extracting the first image portion of the first video stream in order to generate a first overlay stream, and receiving a second video stream from a second user computing device associated with a second user. A composite video stream can be generated from the first overlay stream and the second video stream. The composite video stream can comprise the first overlay stream superimposed over the second video stream. The composite video stream can be output to the second user computing device.
Fadili (US 20160150187 A1) teaches a method for generating an immersive video of a plurality of persons in a computer server, the method comprising: -receiving a plurality of video streams on a plurality of video channels from a plurality of client devices, each video stream including a silhouette of a person;-extracting the person's silhouette from each incoming video stream to generate a filtered video stream representing only the silhouette of the person;-generating a video stream of a virtual scene comprising a plurality of the silhouettes extracted from the plurality of filtered video streams the method further comprising receiving silhouette data carried on a metadata channel from a client device in addition to the video stream, the silhouette data representing a position of a face of the person within a frame of the video stream.
However, the prior art of record fail to explicitly teach the amended independent claim 1, especially “a conference host first requests a selected participant to remove his/her background from the video stream; the host receives this modified video stream (i.e. face/upper body); the host relocates the modified video stream in the host’s background, wherein the operation of relocating comprises adjusting at least one of position, size, aspect ratio, and rotation of the modified video stream; the host then sends an instruction as to how to relocate modified video stream within the background”. Same rationales apply to independent claims 9 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455